Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2021.
Applicant's election with traverse of species A) in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  In particular, all of Species A-D are directed to at least a common feature of the configuration of a power supply controller and a clock frequency setting unit”.  This is not found persuasive because specifically, the search for each variant of: clock frequency setting unit, power supply controller, or excluding either differs since prior art must be found to contain the specific element and also must be found to not contain the specific element.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-9 are pending.  Claims, 4-6 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-3, 7-9 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a power supply voltage setting unit”,
“a power supply sequence setting unit”,
“an overcurrent detection threshold value setting unit”
“setting an overcurrent detection threshold value for the overcurrent detector” (this requires a control signal line of some form, from some type of control unit, e.g. processor FPGA 32, into the overcurrent detectors 51-53.  The drawings do not show such a control signal line to which a controller is able to set the value in question for the overcurrent detectors.  There is only a one directional output signal line from the overcurrent detectors to the FPGA 31.  The only input line to the overcurrent detectors are the power output lines from the power supply regulators 61-63, which supplies power and not the threshold values.  As such, the drawings do not depict any signal line capable of setting the threshold value.);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
“a first sender/receiver” in claim 1 depicted in fig 2 as part of the FPGA and is therefore considered circuitry for the purposes of defining structure;
“a second sender/receiver” in claim 1 depicted in fig 2 as part of the FPGA and is therefore considered circuitry for the purposes of defining structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites as the device/apparatus as an “endoscope”.  The control device is not explicitly positively recited, but is merely described as “connected thereto” the explicitly claimed endoscope device.  The claim further recites limitations of a nonrecited element, i.e. “the control device comprising”.  This is deemed indefinite.  For the purposes of this office action, the claim will be interpreted as positively reciting a “control device”, e.g. an “endoscope and a control device, the control device connected to the endoscope”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US2013/0278739 and further in view of Tabuchi et al. US2015/0374204.
For claim 1, 
Tanaka discloses 
an “endoscopic system (endoscope system 1; fig 1) comprising: 
an endoscope (endoscope 2; fig 1) having an image capturing device (CCD 10), the image capturing device captures an image of an examinee and generates a captured image signal with respect to the examinee ([0019]); 
a control device (processor 3; fig 1) being connected to the endoscope; 
a first controller (FPGA 11) being disposed in the endoscope and having a first sender/receiver (data transmission/reception section 17) communicating with the control device during a predetermined period when the endoscope is connected to the control device ([0021]) so as to send a plurality of parameters to the control device ([0023]); 
a second controller (FPGA 20) being disposed in the control device and having a second sender/receiver (data transmission/reception section 26) receiving the parameters sent from the first controller during the predetermined period when the endoscope is connected to the control device ([0023]); and 
an output value controller (FPGA 20 also acts as an output value controller comparable to pg 13 of the application’s specification which indicates “P-FPGA 31 also functions as a second controller … and also as an output value controller”) disposed in the control device and setting predetermined output values ([0026] describes data transmission/reception section 26 as part of P-FPGA 31 outputs the video initialization parameters A to C to the register 23) relative to the control device, 
wherein the parameters have a plurality of predetermined communication formats (fig 2 describes parameters A to C as each having a parameter type), and 
the output value controller sets respective (corresponding) values of the parameters entered according to the predetermined communication formats as the output values 
Tanaka does not disclose that the parameters are “for driving the image capturing device”, specifically at these points in the claim:
a first controller being disposed in the endoscope and having a first sender/receiver communicating with the control device during a predetermined period when the endoscope is connected to the control device so as to send a plurality of parameters for driving the image capturing device to the control device
an output value controller disposed in the control device and setting predetermined output values relative to the control device required to drive the image capturing device;
wherein the parameters have a plurality of predetermined communication formats for driving the image capturing device.
To this end, Tanaka does disclose that the parameters are for scope related and scope specific operational settings required for the overall functionality of the system, in particular video initialization parameters ([0021]).  Additionally, Tabuchi as a secondary reference, teaches in a comparable detachable endoscope system to that of Tanaka, providing scope specific operational power supply control information as parameters between a detachable endoscope and a control processor, i.e. parameters for driving the image capturing device (embodiment 2 [0050] describes processor 50 in fig 5 is provided with all the components of the processor 10 of fig 1 – embodiment 1.  As such relevant citations are to the same features of embodiment 1: [0019, 0027, 0028, 0040]); and the corresponding circuitry and structure to provide scope specific power (power generating sections P1-P3 and related components including protection circuits PR1-3; fig 1; [0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tabuchi into the 
For claim 7, Tanaka discloses the “endoscopic system of claim 1, wherein the predetermined period includes a period that the image capturing device operates normally when the endoscope is connected to the control device ([0021] describes the processes as when “the scope 2 starts upon the scope 2 being connected to the processor 3”)”.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Tabuchi as applied to claim 1 above, and further in view of Okawa et al. US2013/0265403.
For claim 2, 
Modified Tanaka as in claim 1 discloses 
the “endoscopic system of claim 1, 
wherein the control device includes: 
a power supply unit (Tabuchi: power generating section P1-P3; fig 1) generating electric power to drive the image capturing device; 
a plurality of power supply voltage generators (Tabuchi: power generating section P1-P3: “power supply such as a current and voltage supplied from the respective power generating sections P1 to P3 to the respective scope circuits 21 to 23 ([0029])”; fig 1) generating predetermined power supply voltages that are different from one another, which are required to drive the image capturing device in response to an output voltage from the power supply unit ([0022]); 
an overcurrent detector (Tabuchi: [0030, 0034] describe the protection circuits PR1-3 and an abnormality detecting circuit 33; fig 1, 3) detecting overcurrents relative to output electric currents from the plurality of power supply voltage generators; and 
a clock generator (Tabuchi: master clock and input structure and transmission line for receiving the master clock signal; [0051]; fig 5) generating a drive clock for driving the image capturing device, and wherein the output value controller includes: 
a power supply voltage setting unit (Tabuchi: operation controlling section 11; [0028]) setting voltage values for the predetermined power supply voltages to be generated by the plurality of power supply voltage generators; 
a power supply sequence setting unit (Tabuchi: operation control section 11, specifically FPGA35 and variable regulator 32; [0033-0036] describes controlling the shutdown instruction signal, i.e. stopping and resuming output) setting a sequence timing to turn on and off the power supply voltages for the plurality of power supply voltage generators, and
a clock frequency setting unit (Tabuchi: timing generator 55; [0051]; fig 5) setting a frequency for the drive clock to be generated by the clock generator”.
Tanaka does not disclose “an overcurrent detection threshold value setting unit setting an overcurrent detection threshold value for the overcurrent detector to detect overcurrents”.  This claim limitation describes the ability to dynamically set a threshold value for detecting an overcurrent.  This capability is useful when different an overcurrent detection threshold value setting unit setting an overcurrent detection threshold value for the overcurrent detector to detect overcurrents” because it allows customizing an overcurrent threshold “in accordance with the endoscope that is actually used” [0157].
For claim 3, modified Tanaka discloses the “endoscopic system of claim 2, wherein the power supply voltage setting unit, the power supply sequence setting unit, the overcurrent detection threshold value setting unit (Okawa: fig 4C shows the overcurrent detection circuit as part of the processor), and the clock frequency setting unit of the output value controller all of which are included in the second controller (Tabuchi: fig 1)”.
For claim 8, 
Tanaka discloses 
an “endoscope (endoscope 2; fig 1) used in an endoscopic system, the endoscope comprising: 
an image capturing device (CCD 10) being disposed in the endoscope and configured to capture an image of an examinee and to generate a captured image signal with respect to the examinee ([0019]); and 
a first controller (FPGA 11) being disposed in the endoscope and having a first sender/receiver (data transmission/reception section 17) communicating with a control device during a predetermined period when the endoscope is connected to the control device ([0021]), to send a plurality of parameters having a plurality of predetermined communication formats [[for driving the image capturing device]] to the control device ([0023])”.
Tanaka does not disclose that the parameters are “for driving the image capturing device”, specifically, the whole of:
“a first controller being disposed in the endoscope and having a first sender/receiver communicating with the control device during a predetermined period when the endoscope is connected to the control device so as to send a plurality of parameters for driving the image capturing device to the control device.
To this end, Tanaka does disclose that the parameters are for scope related and scope specific operational settings required for the overall functionality of the system, in particular video initialization parameters ([0021]).  Additionally, Tabuchi as a secondary reference, teaches in a comparable detachable endoscope system to that of Tanaka, providing scope specific operational power supply control information as parameters between a detachable endoscope and a control processor, i.e. parameters for driving the image capturing device (embodiment 2 [0050] describes processor 50 in fig 5 is provided with all the components of the processor 10 of fig 1 – embodiment 1.  As such relevant citations are to the same features of embodiment 1: [0019, 0027, 0028, 0040]); and the corresponding circuitry and structure to provide scope specific power (power generating sections P1-P3 and related components including protection circuits PR1-3; fig 1; [0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tabuchi into the invention of Tanaka in order to configure the system with parameters for driving the image capturing device and the corresponding structures because 
For claim 9, 
Tanaka discloses 
an “endoscope (endoscope 2; fig 1) having a control device (processor 3; fig 1) connected thereto, the control device comprising: 
a second controller (FPGA 20) being disposed in the control device and having a second sender/receiver (data transmission/reception section 26) receiving a plurality of parameters having a plurality of predetermined communication formats for driving an image capturing device in an endoscope which are sent from the endoscope during a predetermined period when the endoscope is connected to the control device ([0023]); and 
an output value controller (FPGA 20 also acts as an output value controller comparable to pg 13 of the application’s specification which indicates “P-FPGA 31 also functions as a second controller … and also as an output value controller”) setting respective values of the received parameters entered according to the predetermined communication formats as output values ([0026] describes data transmission/reception section 26 as part of P-FPGA 31 outputs the video initialization parameters A to C to the register 23) [[for driving the image capturing device]]”.
Tanaka does not disclose that the parameters are “for driving the image capturing device”, specifically, the whole of:
an output value controller setting respective values of the received parameters entered according to the predetermined communication formats as output values for driving the image capturing device.
To this end, Tanaka does disclose that the parameters are for scope related and scope specific operational settings required for the overall .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795